MEMO ENDORSED
Plaintiff initiated this matter on July 16, 2019. (Dkt. #1).
Defendants' response to the complaint had originally been due on
November 5, 2019, and the initial pretrial conference was initially
scheduled to be held on that same date. (Dkt. #5). Both Defendants'
deadline to respond to the complaint and the initial pretrial
conference have been adjourned on two prior occasions, upon the
parties request that they be granted additional time to resolve the
matter without incurring additional litigation costs. This
represents the parties third request for an extension of the deadline
to respond and an adjournment of the initial pretrial conference.
This application is GRANTED, but the parties are advised that the
Court is disinclined to allow further delays in the progress of this
matter.

Defendants shall respond to the complaint on or before February 20,
2020. The initial pretrial conference currently scheduled for
January 16, 2020, is hereby ADJOURNED to February 25, 2020, at 10:00
a.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley
Square, New York, New York.

Dated:    January 7, 2020          SO ORDERED.
          New York, New York



                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
